      Case 2:20-cv-02162-JAR-GEB Document 24 Filed 08/27/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

AMY SCHNEIDER, et al.,                        )
                                              )
                          Plaintiffs,         )
                                              )
v.                                            )     Case No. 20-2162-JAR-GEB
                                              )
U.S. BANK, N.A., and                          )
WESTERN UNION FINANCIAL                       )
SERVICES, INC.,                               )
                                              )
                          Defendants.         )
                                              )

                      NOTICE AND ORDER TO SHOW CAUSE

      The Notice of Removal in this consumer credit case was filed March 30, 2020.

The initial sole defendant, U.S. Bank, N.A., filed a motion to dismiss (ECF No. 6) and

scheduling was deferred pending resolution of that motion. (Order, ECF No. 8.)

Plaintiffs then filed an Amended Complaint (ECF No. 10) on May 7, 2020, adding

another defendant, Western Union Financial Services (“Western Union”), to the lawsuit.

Defendant U.S. Bank responded to the amended pleading with another motion to dismiss

(ECF No. 12), which has since been decided. (Mem. and Order, ECF No. 22.) U.S.

Bank filed an answer (ECF No. 23) and the case is prepared for scheduling as to that

defendant.

      However, defendant Western Union has not yet joined this case.   A summons was

issued to Western Union on May 18, 2020 (see electronic docket); however, no return of
      Case 2:20-cv-02162-JAR-GEB Document 24 Filed 08/27/20 Page 2 of 2




that summons has been filed. The deadline to serve defendant Western Union under Fed.

R. Civ. P. 4(m) expired, at latest, 90 days following filing of the Amended Complaint,

making the deadline for service August 5, 2020.

      The Court contacted Plaintiffs’ counsel by email on August 10 and again on

August 24, 2020, to inquire regarding the status of this defendant. (Emails maintained in

chambers file.)   In this email communication, the chambers of the undersigned U.S.

Magistrate Judge informed counsel that, if no informal status report were received or

documents were filed on the Court’s docket by August 26, 2020 to indicate the status of

service, the undersigned would proceed with a show cause order. (Id.)

      The docket does not reflect that defendant Western Union Financial Services has

been served with summons and the Amended Complaint as required by Fed. R. Civ. P.

4(m), and the undersigned received no response to the latest email communication.

      Therefore, the Court orders Plaintiffs to show cause in writing to the Honorable

Julie A. Robinson, Chief United States District Judge, on or before September 11, 2020,

why the claims against defendant Western Union Financial Services should not be

dismissed with prejudice for lack of prosecution under Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED

      Dated this 27th day of August, 2020.


                                         s/ Gwynne E. Birzer
                                         GWYNNE E. BIRZER
                                         United States Magistrate Judge
